

104 S2733 IS: United States Enrichment Corporation Fund Termination and Transfer Act
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2733IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Ms. Hassan (for herself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo terminate the United States Enrichment Corporation Fund and transfer remaining amounts to the Treasury.1.Short titleThis Act may be cited as the United States Enrichment Corporation Fund Termination and Transfer Act.2.Termination of United States Enrichment Corporation Fund(a)Definition of FundIn this section, the term Fund means the United States Enrichment Corporation Fund established by section 1308 of the Atomic Energy Act of 1954 (68 Stat. 921, chapter 1073; 106 Stat. 2929) (repealed by section 3116(a)(1) of the Omnibus Consolidated Rescissions and Appropriations Act of 1996 (Public Law 104–134; 110 Stat. 1321–349)).(b)Rescission of amountsAll amounts in the Fund as of the date of enactment of this Act are rescinded.(c)Transfer of amountsThe Secretary of the Treasury shall transfer all amounts in the Fund to the general fund of the Treasury.(d)Termination of fundThe Fund shall terminate on completion of the transfer under subsection (c).(e)Deposit of amountsBeginning on the date of enactment of this Act, any amounts required to be deposited in the Fund under any other law shall be deposited in the general fund of the Treasury.